DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claim 1 is deemed to have an effective filing date of October 7, 2015. Claims 2-5 are deemed to have an effective filing date of October 7, 2016 as the provisional application does not provide support for the smoothing, differentiating, extracting, and mapping functions of claims 2-5.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “said device” in line 6 is vague and indefinite because it is unclear to which “device” is being referred: “electronic heart function measurement device” of line 3; or, “mechanical heart function measurement device” of line 4.
Claim 1 recites the limitation "said first electronic output" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim as “an output” is not associated with the “first electronic signal” of line 3.
Claim 1 recites the limitation "said second electronic output" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim as “an output of said device”.
Claims 2-5 are rejected because they depend from an indefinite claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,085,665 in view of the article entitled Heart Activity Monitoring on Smartphone by Anh Dinh (cited by Applicant).  The ‘665 patent conflicts with and encompasses a system of non-invasive monitoring of cardiac activity similar to the claimed invention but does not expressly claim a Bluetooth capable smartphone and the algorithm programs to achieve the “whereby” function of claim 1 of the ‘655 patent. However, the Dinh article discloses that a Bluetooth capable phone with a display connected to a mechanical sensor and an electronic sensor processes the respective signals of the sensors (e.g., page 45, Introduction section) and uses algorithms to process the sensor information (pages 46-47, Signal Receiving section). Accordingly, one of ordinary skill in the art, before the effective filing date of the claimed invention would have recognized the benefits of a bluetooth capable smart phone with a display and algorithm programs in view of the teachings of the Dinh article. Consequently, one of ordinary skill in the art would have modified the stem for non-invasive monitoring of cardiac activity of a patient to include a Bluetooth capable smartphone that receives, processes, and transmits heart function data from an electronic sensor and a mechanical sensor using algorithm programs in view of the teachings of the Dinh article in order to provide a light weight, easy to use, heart activity monitoring system.

Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2016/0338646 to Lee et al. is directed to an ultra-thin or tattoo-like sensing device that can sense biological signals (e.g., ECG, EMG, EEG) (abstract) or motion, sound and vibration, and light (e.g., paragraph [0039]).  
US Patent Application Publication No. 2016/0034663 to Nino et al. is directed to a health and wellness management system comprising wearable sensors in the form of temporary tattoos (e.g., paragraph [0067]) and a smartphone for collecting, processing, and transmitting data from the wearable sensors (e.g., paragraph [0039]) where algorithms are used to analyze the data (e.g., paragraphs [0044] and [0068]).
US Patent Application Publication No. 2015/0359489 to Baudenbacher et al. is directed to a smart mobile health monitoring system that uses algorithms accessible by the smartphone for processing signals sensed by a biosensor (title, abstract, and paragraph [0016]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792